DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final Office action is in response to the amendment filed 4/28/21 which canceled claim 2.  Claims 1 and 3-16 are pending.  All objections and rejections not repeated below are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6, 8, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,316,176 to Phan et al.

Regarding claims 1, 8, 9, 14, and 16, Phan discloses the claimed controller as memory controller 6 shown in Fig. 1 and described at column 4, line 62 through column 5, line 62.  
This controller includes the claimed victim block determiner because it determines victim blocks as shown in the upper left corner of Fig. 7.  One way Phan’s disclosure anticipates the limitation of selecting a block to be a victim block is when the number of invalid pages reaches a predetermined first reference value (such as the number of pages in a block), Phan’s device selects that block as a victim block and schedules it for erasure.  This is shown in Fig. 5 and discussed at column 4, lines 31-44 and column 5, lines 52-54.  Another way Phan’s disclosure anticipates the limitation of selecting a victim block is by choosing a block with some valid and some invalid pages, where the number of invalid pages exceeds some threshold.  Since the number of invalid pages gradually increases over time, the number of invalid pages in a block is tracked, and once it reaches a threshold, that block is selected as a victim block.  Any valid pages therein are transferred out and the block is erased so it can be reused as a fresh, clean block.

Finally, Phan’s memory controller 6 also includes the claimed garbage collection performer because it performs garbage collection as disclosed at column 5, lines 49-59.  As shown in Fig. 7, S2_1 is copied from the victim block (top left block in Fig. 7) to the target block (top right block).  Also shown is S2_2 (associated data since it is associated with S2_1) being copied from a second block to the target block.

Regarding claim 4, Phan’s device can locate data in additional blocks as claimed.

Regarding claim 5, Phan’s device operates as claimed.

Regarding claims 6 and 15, at column 5, lines 49-52, Phan teaches that if the pool of available (free) blocks shrinks below a threshold, garbage collection is performed.

Allowable Subject Matter
Claims 3, 7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments have been considered but are not persuasive.
Applicant argues on pages 15 and 16 of the remarks that because Phan does not show copying S2_3 to the target block, somehow Phan does not disclose the claimed invention.  However, nowhere do the claims require that all associated data be copied to the target block as Applicant seems to be arguing, rather the claims only require that some associated data be copied to the same target block as the data from the victim block.  Phan’s device clearly copies at least some target data since he shows copying S2_2 to the target block in Fig. 7.  Furthermore, Phan shows other examples in other figures and discusses other examples in the disclosure.  Additionally, it is clear that Phan’s examples are not limiting, and the concept of copying associated data to a common target block is not limited to copying two pages of data to the same block.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132